Citation Nr: 1728372	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  13-13 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for coronary artery disease post stent replacement with unstable angina pectoris and history of myocardial infarction.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2011 and April 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which, in relevant part, granted service connection for the Veteran's heart disability and assigned a 10 percent disability rating, effective December 6, 2007, and denied entitlement to a TDIU, respectively.  

A notice of disagreement was filed in August 2012.  Thereafter, a statement of the case was issued in January 2013.  The Veteran's substantive appeal was received in March 2013, in which he indicated that he was appealing the issue of entitlement to a TDIU.  There is no indication that the Veteran filed a timely substantive appeal regarding the assigned rating for his service-connected heart disability.  Notwithstanding, the issue was certified by the RO and was included in the representative's June 2016 Appellate Brief.  Thus, the Board will waive the issue of timeliness and will exercise jurisdiction over the claim.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (finding that VA waives objection to the timeliness of a Substantive Appeal by taking actions that lead the Veteran to believe that an appeal was perfected).

Additionally, in the Veteran's March 2013 substantive appeal, he requested to appear at a Board hearing at a local VA office.  However, in correspondence received in September 2016, the appellant withdrew his request for a Board hearing.

In the September 2011 rating decision, the RO noted that the evidence was unclear as to whether the Veteran had a diagnosis of diabetes mellitus.  The Veteran was advised to inform the RO if he had a clinical diagnosis of the condition and would like to file a claim.  Thereafter, in September 2014, the Veteran provided the report of a private disability benefits questionnaire noting a diagnosis of diabetes mellitus and a statement regarding treatment for the condition.  Thus, the Board finds that the issue of entitlement to service connection for diabetes mellitus has been raised by the record.  However, the claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board regrets the delay; however, additional development is required prior to adjudicating the claim on appeal.  

In January 2010, the Veteran provided a VA 21-4142 Authorization for Release of Information, noting that he was treated by Dr. U.T. for a number of disabilities, to include his service-connected heart disability.  He indicated that he had a doctor's office visit in November 2009.  Thereafter, in an August 2012 statement, Dr. U.T. indicated that she had recently seen the Veteran.  While the evidence of record contains private medical records from Dr. U.T. from May 2002 to September 2003, the claims file is negative for further treatment by the private physician.  On remand, therefore, the AOJ should ensure that all records regarding treatment for the Veteran's heart disability are secured and associated with the record, as they are relevant to the claim.

The Board observes that the most recent VA examination for the Veteran's heart disability was in November 2011, more than 5 years ago.  The Board finds that a contemporaneous VA medical examination is necessary to ensure that the Veteran's disability is appropriately evaluated.  

With respect to the Veteran's claim for entitlement to a TDIU, the Board notes that the pending issue of entitlement to an initial increased rating for the Veteran's heart disability may potentially impact the issue of TDIU.  As such, the Veteran's TDIU claim is inextricably intertwined with the heart disability claim.  See Harris v. Derwinski, Vet. App. 180, 183 (1991); see also Gurley v. Nicholson, 20 Vet. App. 573, 575 (2007).  Thus, the Board finds that the appellant's claim for a TDIU should be held in abeyance, pending the development and readjudication of the heart disability claim.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his heart disability, to include records from Dr. U.T. from December 2007 (the effective date of service connection) to the present.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected heart disability.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion.

Exercise stress testing should be conducted, if appropriate.  The examiner must indicate whether dyspnea, fatigue, angina, dizziness, or syncope are produced at workloads of (1) three or less METs, (2) greater than three, but less than five METs, (3) greater than five, but less than seven METs, (4) greater than seven, but less than ten METs, or (5) greater than ten METs. 

If a laboratory determination of METs by exercise stress testing cannot be done for medical reasons, the examiner should provide an estimate of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope. 

The examiner also should indicate whether the Veteran's heart disability requires continuous medication; whether there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray; whether there is evidence of chronic congestive heart failure; whether there is evidence of acute congestive heart failure within the last year and, if so, whether there was more than one episode; and whether there is any left ventricular dysfunction and provide the ejection fraction percentage.

In addition, the examiner should discuss the impact of the Veteran's service-connected heart disability on his ability to work.  The examiner should identify any limitations imposed by the Veteran's service-connected heart disability.

3.  After undertaking any development deemed necessary, readjudicate the issue on appeal, considering all the evidence of record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






